783 N.W.2d 322 (2010)
Patrick McCARTHY, Plaintiff-Appellant,
v.
Edward SOSNICK, Wendy L. Potts, Kevin M. Oeffner, Richard M. Lynch, Jeanne Stempien, Kathleen J. McCann, Thomas J. Ryan, Barry M. Grant, Michael J. Talbot, Diane M. Garrison, Nancy J. Diehl, Ronald F. Rose, Nancy J. Grant, Governor of Michigan, Attorney General, and Oakland County Circuit Court, Defendants-Appellees.
Docket No. 141184. COA No. 295782.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented *323 should be reviewed by this Court before consideration by the Court of Appeals.